37 F.3d 1494NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In Re:  Milton MCCRAY, Petitioner.
No. 94-8049.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 25, 1994.Decided Oct. 17, 1994.

On Petition for Writ of Mandamus.
Milton McCray, Petitioner Pro Se.
PETITION DENIED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Milton McCray petitions this Court for a Writ of Mandamus prohibiting the district court from enforcing its standing order that allows defendants represented by the attorney general's office to respond to a prisoner's complaint within sixty days of service.  A writ of mandamus is a drastic remedy and the party seeking mandamus relief carries the heavy burden of showing that he has no other means of relief available and that his right to such relief is clear and indisputable.   In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  McCray has not shown that he has no other means of relief available.  Accordingly, although we grant leave to proceed in forma pauperis, we deny McCray's application for a Writ of Mandamus.  We also deny his motion to appoint counsel.


2
PETITION DENIED.